                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 17-1397 JVS(JDEx)                                                Date     February 5, 2019

 Title             Megan Schmitt v. Younique LLC


 Present: The                    James V. Selna
 Honorable
                         Karla J. Tunis                                                Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           (IN CHAMBERS) Order to Show Cause re Class Counsel


             Under Rule 23(g)(1), (4) of the Federal Rules of Civil Procedure, the Court
has the responsibility to appoint counsel with sufficient expertise and experience to fairly
and adequately represent the interests of a proposed class. The Court made such a
finding as part of the class certification process. (Docket No. 149, pp. 10-11.)

              The Court is disturbed that class counsel failed to address the issue of notice
as part of the class certification process. The Court is further disturbed that no
explanation for this lapse was provided in the parties’ joint motion to continue the trial.
(See Docket Nos. 186, 186-1.) This causes the Court to questions its initial appointment
of counsel.

              Class counsel are directed to show cause in writing within fifteen days why
the Court should not reconsider the appointment class counsel in light of counsel’s
performance to date and the requirements of Rule 23(g)(1) and (4). Younique, LLC may
but is not required to file a response within seven days thereafter.



                                                                                                          :     00

                                                               Initials of Preparer         kjt




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                         Page 1 of 1
